DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 3 and 9-15) and the species of a) fatty acid and b) alkane having a carbon number of 5-13, in the reply filed on 4/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2, 5-8 and 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2021.
It is noted that Applicant while choosing fatty acid did not elect a specific species of fatty acid.  The Examiner has limited the fatty acid search to only those listed in claim 11 

Priority
No English translation of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Objections
Claim 3 is objected to because of the following informalities:  There should be a semi-colon after hydrogen in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9-11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (WO94/09829) and Bettinger (US 2013/0156706).
Schneider discloses injectable suspension of gas filled microbubbles in an aqueous carrier liquid usable as contrast agents in ultrasonic echography.  The suspensions comprise laminarized phospholipids 
Schneider teaches the phospholipids to form a monolayer around each bubble (Ex. 3) and are solely present at the gas microbubble-liquid interface (Schneider – claim 1) 
Schneider teaches the suspension/carrier to comprise an aqueous (i.e. water) liquid carrier (Example 1 and 3-5), Schneider exemplifies the use of distilled water.
Schneider teaches that the liquid carrier can further comprise non-laminar surfactants such as fatty acids (Schneider – claim 9), these are taught to be used in amounts ranging from 0-0.05%, which overlaps with the claimed 10-50ppm (i.e. .001-.005%) (Pg. 11).
Schneider teaches the microbubbles to have a size ranging from 0.5-10microns (i.e. 500nm-10 microns), which overlaps with the claimed 1nm-800nm (Schneider – claim 8). Schneider also teaches the addition of additives which homogenize the microbubble size distribution.  While Schneider doesn’t teach “fine” bubbles, the instant spec defines “fine bubbles” to be those having a size range of 1nm to 0.8microns, as the prior art makes obvious the formation of bubbles having a size of 500nm, the bubbles of Schneider are considered fine bubbles.
Regarding claim 13: Schneider teaches the suspension to have 107 to 1010 microbubbles per ml (Schneider – claims 1-2).
Regarding claim 15: Schneider teaches the microbubble suspension to remain stable for months, which reads on the claimed “30days or more.”
Regarding the claimed concentration of hydrocarbon (i.e. methane), while this isn’t specifically taught it can be calculated to obtain an approximation.  Schneider discusses WO91/15244 and teaches the microscopic vesicles are generally spherically shaped (Pg. 3), thus it’s reasonable to assume the bubbles of Schneider are generally spherically shaped. 
0.5microns to cm = .00005cm
Vol of sphere = (4/3)π(d/2)3 = (4/3)π(.00005/2)3 = 6.5x10-14 cm3 = 6.5x10-14 ml
7 to 1010 microbubbles which equated to a total vol of bubbles of .0000065-.0064 ml bubbles/ml of suspension which equates to .00064-.65% which overlaps with the claimed 100-400ppm (i.e. .01-.04%). 
	MPEP 2144.05: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
 	MPEP 2144.05 II: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)" 

However, Schneider does not specifically teach the fatty acid to comprise only carbon, oxygen and hydrogen, as recited by instant claims 10-11, and the hydrocarbon to be an alkane having 5-13 carbons.
Bettinger discloses gas-filled microvesicles (also microbubbles) which can be used in ultrasound imaging (Abs and [0004]). Bettinger teaches these microvesicles  to include a structure comprising bubbles of gas of micro- or nanometer size surrounded by an envelope or layer of stabilizing material.  These are typically suspended in an aqueous carrier [0039].
Bettinger teaches that component’s suitable for forming a stabilizing envelope of microbubbles includes fatty acids, such as palmitic acid, stearic acid, arachidonic acid or oleic acid [0052] and teaches that this can be a simple additive used in minor amounts, however, the preferred stabilizing compound is an amphiphilic compound, preferably a phospholipid, typically in the form of a monolayer at the gas-water boundary interface in the final bubble suspension [0054].
Bettinger also teaches that biocompatible gas which can be used to fill the bubbles include methane, ethane, propane, butane, isobutene, pentane or isopentane [0080].
In view of the teachings of Bettinger and Schneider, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a fatty acid such as oleic acid along with the phospholipids as stabilizing component which envelops the bubbles 
One of skill in the art would have also been motivated to substitute methane with pentane in the bubbles of Schneider, as these are taught by Bettinger to be functionally equivalent gases as they are both taught by Bettinger to be suitable for use in bubbles that are stabilized with fatty acids and phospholipids.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Regarding claim 9: Instant claim 9 requires a surface of each of the bubbles to be covered with the fatty acid.  As discussed above, the prior art makes obvious including the fatty acid with the phospholipids as the stabilizing component which envelops with bubbles and is taught to form a monolayer around the bubbles at the gas-water boundary interface, the surface of the bubbles come into contact with the stabilizing layer which includes the fatty acid.

Claims 3, 9-11, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (WO94/09829) and Bettinger (US 2013/0156706), as applied to claims 3, 9-11, 13 and 15 above, and further in view of Sabel (US 2002/0034474) and Bejtlich (US 7,763,157).
As discussed above, Schneider and Bettinger make obvious the limitations of claims 3, 9-11, 13 and 15, however they do not teach the liquid to have an electric resistivity of 1MΩ.cm or more as required by instant claim 14.
Sabel teaches drug targeting systems which can be administered via injection (Abs) and can comprise as carriers distilled water, de-ionized water, pure or ultrapure water [0081].

As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Regarding the claimed electric resistivity, as evidenced by Bejtlich, ultrapure water in the pharmaceutical industry is water having a resistivity of 18.2 MΩ/cm (Col. 1, lines 15-21), therefore, as Schneider teaches water to make up the majority of the suspension (see Ex. 1), the liquid as a whole is expected to have an electric resistivity of greater than 1MΩ per cm.

Claims 3, 9-11, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (WO94/09829) and Bettinger (US 2013/0156706), as applied to claims 3, 9-11, 13 and 15 above, and further in view of Yin (International Journal of Nanomedicine 2012:7 895–904).
As discussed above, Schneider and Bettinger make obvious the limitations of claims 3, 9-11, 13 and 15, however they do not teach bubbles to have a size of not more than 200nm.
Yin discusses the use of phospholipid-shelled nanobubbles for enhanced ultrasound imaging and teaches that small particle size is a basic requirement for ultrasound contrast-enhanced agents that penetrate tumor blood vessel pores to allow for targeted imaging and therapy.  The experiments determined that the small nanobubbles when used in in vitro ultrasound imaging suggested that the ultrasonic imaging ability is comparable to that of microbubbles (Abs).  Nanobubbles having sizes ranging from 200-700nm were separated.  The results of SEM and DLS showed that the nanobubbles were small 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the bubbles of Schneider to have a size ranging from 200-700nm, such as 200nm, as taught by Yin, as Yin teaches that nanobubbles of this size are able to more effectively target tumors while still having comparable ultrasonic imaging ability when compared to microbubbles. One of skill in the art would have a reasonable expectation of success as Schneider teaches that nano size bubbles can be used (500nm+) and both Schneider and Yin teaches nanosize bubbles having a phospholipid-shell/envelope (Yin – Fig.1).

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613